DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/09/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Kang being used in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10-12, 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2012/0204201 to Cassidy (“Cassidy”) in view of US PG Pub 2017/0309162 to Oberholzer (“Oberholzer”) and US PG Pub 2011/0138416 to Kang (“Kang”).
Regarding claim 1, “A method for using enhanced remote controls” reads on the device/method that provides a single button on remote control that initiates presenting video content for that user viewing the television display (abstract) disclosed by Cassidy and represented in Figs. 1 and 6.
As to “the method comprising: detecting, at a remote control having a front surface and a rear surface, a fingerprint of a user using a fingerprint sensor on the remote control positioned in a region on the…surface that corresponds with a placement of a finger of the user when holding the remote control” Cassidy discloses (¶0040, ¶0046, claim 13) that the biometric identification area is built into the remote control upon which a user places a finger for identification, where the remote control comprises a front and a back surfaces as represented in Fig. 5e (elements 550, 552).
As to “identifying the user from a plurality of users based on the fingerprint” Cassidy discloses (¶0040, ¶0046) that the user identified using fingerprint method as represented in Fig. 6 (element 604).
As to “authenticating, without user input, a user account corresponding to the identified user, wherein the user account is associated with a media content service that hosts and provides media content items to a media device paired with the remote control” Cassidy discloses (¶0040, ¶0046) that the identity of the user is verified and user’s preference/account is acquired; (¶0017, ¶0044) based on a single action interaction on the remote control, the system automatically identifies user, retrieves user’s viewing history, acquires and (¶0059) provides content available from the Internet App such as Netflix, hulu, etc. on the display device associated with the remote control as represented in Figs. 5 and 6.
As to “causing a plurality of indications of available media content items to be presented on the media device based on the authenticated user account” Cassidy discloses (¶0047) that the user is provided with list of programs for viewing; for example, the Hulu service streams a variety of TV programs on demand to users while the Netflix streaming service allows users to select a movie/program for viewing from a catalog containing thousands of options as represented in Fig. 6 (elements 608-612).
As to “receiving a selection of an indication of an available media content item via the remote control” Cassidy discloses (¶0062, ¶0063) that the user selects to view content as represented in Fig. 6 (elements 608-612).
As to “causing the selected media content item to begin being presented on the media device paired with the remote control” Cassidy discloses (¶0063) that upon user’s selection of the content, it will present the Internet content by loading the appropriate application with to present the selected content on the Television as represented in Fig. 6 (element 624).
Cassidy meets all the limitations of the claim except “…a fingerprint sensor on the remote control positioned in a region on the rear surface....”  However, Oberholzer discloses (abstract, ¶0006) that the remote control includes a biometric sensor for detection of biometric feature data, wherein the activation of the biometric sensor is functionally coupled to an activation of contact sensor that is in the rear of the remote control as represented in Fig. 1D (element 6); (¶0031-¶0033) when grapping the remote control as preparatory action for an impending utilization of the same, the rear sensor of the remote control is activated for identification.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Cassidy’s system by using a fingerprint sensor on the remote control positioned in a region on the rear surface as taught by Oberholzer in order to provide an alternative remote control, with which the authentication or identification of a user based on biometric data or information is implemented in a relatively user-friendly manner, in that the user only takes the remote control with his hand in the usual manner without having to do anything additionally (¶0006).
Combination of Cassidy and Oberholzer meets all the limitations of the claim except “causing a plurality of interface elements that each correspond to content related to the media content item being presented on the media device to be presented on a display area of the remote control concurrently with presentation of the media content item on the media device, wherein selecting an interface element from the plurality of interface elements causes the content related to the media content item being presented on the media device to be presented on the display area of the remote control in place of the plurality of interface element.”  However, Kang discloses (¶0215, ¶0216) that the remote controller displays a user interface image to allow the user to select information to be received where the interface image includes two or more items (elements) associated with the programming being displayed on the TV as represented in Fig. 16A; (¶0217-¶0219) upon user selecting one of the items such as view additional information on the remote controller, the display screen of the remote controller displays additional content information using the metadata related to the programming content displayed on the Television, where the user interface image (Fig. 16A, element 1610) is replaced by the additional information box upon user selecting one of the items as represented in Fig. 16B (element 1620).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Cassidy and Oberholzer’s systems by displaying content related to media content on the display area of remote control while presenting media content on the media device as taught by Kang in order to increase user convenience if an image display apparatus and various types of external devices are efficiently controlled by use of a single remote controller (¶0007).

Regarding claim 2, “The method of claim 1, further comprising automatically selecting a user profile from the user account that is associated with a plurality of user profiles based on the fingerprint” Cassidy discloses (¶0046) that based on the identity of the user, the device acquires viewer’s preference/history.

Regarding claim 5, “The method of claim 1, wherein the plurality of indications of available media content items are personalized recommendations identified based on the authenticated user account” Cassidy discloses (¶0003, ¶0046, ¶0049, ¶0059) that after identifying the user, the device generates a personalized list of recommended programs 

Regarding claim 6, “The method of claim 1, wherein the plurality of indications are received from a server associated with the media content service that hosts and provides the media content items to the media device” Cassidy discloses (¶0024, ¶0025) that the list of recommended programming is obtained from a plurality of video sources such as Netflix and Hulu as represented in Fig. 2 (element 216).

Regarding claim 7, “The method of claim 1, wherein the plurality of indications are received from the media device” Cassidy discloses (¶0020, ¶0024) that the list of programing can be obtained locally from the set-top box/DVR, DVD player, etc.

Regarding claim 8, “The method of claim 1, further comprising: authenticating, without user input, a second user account corresponding to the identified user, wherein the second user account is associated with a second media content service that hosts and provides media content items to the media device paired with the remote control” Cassidy discloses (¶0024, ¶0025) that the list of recommended programming is obtained from a plurality of video sources such as Netflix and Hulu as represented in Fig. 2 (element 216).
As to “receiving, via the remote control, an input to switch to browsing media content items available via the second media content service; and causing a second plurality of indications of media content items available via the second media content service to be presented on the media device based on the authenticated second user account” Cassidy discloses (¶0025, ¶0047, ¶0062) that the user is provided with the list of recommended programming where the list is acquired from the plurality of video sources as such as Netflix, Hulu, YouTube, Cinema Now, etc.

Regarding claim 10, “The method of claim 1, wherein the fingerprint sensor is located on a rear surface of the remote control and wherein the display area is located on a front surface of the remote control” Oberholzer discloses (¶0031, ¶0040, ¶0045, ¶0047) that remote control device includes a fingerprint sensor in a rear surface and the display area on a front surface of the remote control as represented in Fig. 1A-1D (elements 4, 6).

Regarding claim 11, see rejection similar to claim 1.  Furthermore, Kang discloses (¶0117, ¶0218) that the remote controller includes a display area as represented in Fig. 5 (element 260).

Regarding claim 12, see rejection similar to claim 2.

Regarding claim 15, see rejection similar to claim 5.

Regarding claim 16, see rejection similar to claim 6.

Regarding claim 17, see rejection similar to claim 7.

Regarding claim 18, see rejection similar to claim 8.

Regarding claim 20, see rejection similar to claim 10.

Regarding claim 21, see rejection similar to claim 1.  Furthermore, Cassidy discloses (¶0075) that the memory of the device stores programming instructions required for the operations.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy in view of Oberholzer and Kang as applied to claims 1 and 11 above, and further in view of US PG Pub 2008/0301729 to Broos (“Broos”).
Regarding claim 3, combination of Cassidy, Oberholzer, and Kang meets all the limitations of the claim except “The method of claim 1, further comprising concurrently with causing the plurality of indications of available media content items to be presented on the media device, causing first controls for navigating the plurality of indications to be presented on the display area of the remote control.”  However, Broos discloses (¶0041) that the remote control contains a display which is touch sensitive, where (¶0045, ¶0047) the remote control display screen provides different buttons to control programming as represented in Fig. 3b.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Cassidy, Oberholzer, and Kang’s systems by providing controls for navigating content on the display area of the remote control as taught by Broos in order to easily extend to new services/functionality on soft-keys of the remote control (¶0003, ¶0008).

Regarding claim 4, “The method of claim 1, further comprising concurrently with causing the selected media content item to begin being presented on the media device paired with the remote control, causing second controls for manipulating playback of the selected media content item to be presented on the display area of the remote control” Broos discloses (¶0041) that the remote control contains a display which is touch sensitive, where (¶0045, ¶0047) the remote control display screen provides different buttons to control programming, such as (¶0020) starting/stopping playback of the content as represented in Fig. 3b.  In addition, same motivation is used as rejection to claim 3.

Regarding claim 13, see rejection similar to claim 3.

Regarding claim 14, see rejection similar to claim 4.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy in view of Oberholzer and Kang as applied to claims 1 and 11 above, and further in view of US PG Pub 2017/0273629 to Yu (“Yu”).
Regarding claim 9, combination of Cassidy, Oberholzer, and Kang meets all the limitations of the claim except “The method of claim 1, further comprising measuring a physiological parameter of the user using a sensor of the remote control.”  However, Yu discloses (¶0041) that various buttons for controlling the health monitoring function can be arranged on the TV remote controller, such as triggering and/or interrupting acquisition of the physiological parameter of the user.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Cassidy, Oberholzer, and Kang’s systems by measuring a physiological parameter of the user using a remote control as taught by Yu in order for health monitoring of human body (¶0004).

Regarding claim 19, see rejection similar to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425